In a proceeding under article 78 of the former Civil Practice Act, to compel the Superintendent of Buildings of the Village of Lynbrook to issue a building permit for the erection of a multiple dwelling apartment house in accordance with building plans submitted June 16, 1960, the petitioner appeals from an order (described as a judgment) of the Supreme Court, Nassau County, entered May 23, 1962 upon the decision of the court after a nonjury trial, dismissing the petition. Order (or judgment) affirmed, without costs. (See Matter of Hewlett Developers v. Frisina, 20 A D 2d 820.) Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur. [35 Misc 2d 49.]